July 9 2013


                                           DA 13-0017

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2013 MT 186N



CARL SCHMIDT,

              Plaintiff and Appellant,

         v.

JAMES CORBIN, AMY CORBIN, AND
CHAMPIONSHIP TRAINING, LLC,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DV-12-853
                        Honorable John W. Larson, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Dale R. Mrkich, Rimel and Mrkich, PLLC, Missoula, Montana

                For Appellees:

                        Anne Blanche Adams, Cederberg Law Offices, PC, Missoula, Montana



                                                   Submitted on Briefs: June 19, 2013

                                                              Decided: July 9, 2013


Filed:

                        __________________________________________
                                          Clerk
Justice Laurie McKinnon delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2     On July 26, 2012, Carl Schmidt filed a complaint against James Corbin, Amy Corbin,

and Championship Training, LLC, in the Fourth Judicial District Court, Missoula County.

Schmidt alleged that the Corbins had breached various provisions of the parties’ written

contract (the Agreement). The Agreement, dated November 26, 2010, outlines the terms of a

$25,000.00 loan from Schmidt to the Corbins for the purpose of their martial arts gym,

operating under the name Championship Training. Schmidt asserted in his complaint that

the Corbins had breached the Agreement for seven reasons—namely, failing to repay the full

amount due under the payment schedule, failing to pay interest due on the unpaid balance,

failing to pay late fees, failing to pay Schmidt three percent of Championship Training’s

gross income, failing to provide Schmidt and his immediate family with lifetime access to

the gym, failing to pay Schmidt’s costs of collection, and failing to reimburse Schmidt for

“other costs and expenses” he incurred on behalf of the gym and Championship Training.

¶3     The Corbins moved for summary judgment. As an initial matter, the District Court

determined that Schmidt and the Corbins had executed the Agreement in their individual

capacities, and the court thus dismissed Championship Training as a party to the lawsuit.

¶4     Next, the court ascertained from the parties’ filings that the Corbins had paid Schmidt

the full amount due and owing under the Agreement. Regarding Schmidt’s allegations that


                                              2
the Agreement covered more than just the loan, and that the Corbins had not fully satisfied

the amount due, the court observed that Schmidt had provided only conclusory statements,

and no specific evidence, in support of these claims. Moreover, the court noted that the

Corbins had actually paid excess principal on the loan in the amount of $1,557.26, which

was greater than the “just under $1,200” that Schmidt claimed was still due. The court

determined that this overpayment covered Schmidt’s claims for interest and late fees.

¶5     The District Court next ascertained, based on the language of the Agreement, that

Schmidt’s claim for three percent of the gross income from Championship Training had not

yet accrued. Regarding access to the gym, the court observed that Schmidt had admitted in

his deposition that he had never been denied access to the gym. Moreover, James Corbin

had admitted in his second affidavit that Schmidt and his family have lifetime access to the

gym and will not be denied such access. Thus, the court deemed the access issue moot.

Finally, as to collection costs, the court determined that any such costs have not yet accrued

under the terms of the Agreement. With regard to Schmidt’s claim for “other costs and

expenses,” the court observed that the Agreement does not contain a clause providing for

such costs, and thus the Corbins could not have breached this nonexistent term.

¶6     Having determined that there were no genuine issues of material fact and that the

Corbins were entitled to judgment as a matter of law, the District Court granted their motion

for summary judgment. Furthermore, the court awarded the Corbins their attorney’s fees in

the amount of $11,502.00 (§ 28-3-704, MCA) and their costs in the amount of $598.25

(§ 25-10-102, MCA). On appeal, Schmidt contends that the District Court erred: in granting

the Corbins’ motion for summary judgment; in dismissing Championship Training from the


                                              3
case; in ruling that the Corbins had fully paid the principal, interest, and fees due under the

Agreement; in concluding that the issue of lifetime access to the gym was moot; and in

awarding the Corbins their attorney’s fees and costs.

¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions. Having

reviewed the record and the parties’ briefs, we conclude that the District Court correctly

applied the standards for evaluating a motion for summary judgment. We further conclude

that Schmidt has failed to show error in the District Court’s award of costs and attorney’s

fees to the Corbins.

¶8     Affirmed.

                                                    /S/ LAURIE McKINNON

We Concur:

/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ JIM RICE




                                              4